DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition module; a perspective transformation module; an adjustment module; and a synthesis module in claim 6; extraction unit; a linear scaling unit; and a mirroring unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation(s): [0114] The processor 51 executes various functional applications and data processing of the processor by running non-transient software programs, instructions and modules stored in the memory 52, that is, the method for converting 2D image into 3D image in the above embodiment of method is implemented.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  Transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  Therefore, amending the claims to recite a “non-transitory computer-readable storage medium” would resolve this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curtis et al. (US 20120140027 A1).
Regarding claim 1. Curtis discloses A method for converting 2D image into 3D image (abstract, conversion of 2D media to pseudo-3D left and right image pairs ), comprising the following steps of: 
acquiring 2D image to be processed (figure 2, image 201; [0032] a 2D image 201); 
performing perspective transformation on the 2D image to be processed to obtain a left-eye image and a right-eye image, respectively (figure 2, images 211 and 213; [0041] perspective transformation of a 2D image), wherein the perspective transformation refers to mapping the 2D image to be processed according to a preset rule ([0024] It imposes a forced perspective on the 2D image in the sense that head-on view of a rectangle is distorted to appear as if the viewing points are moved off-center, to the left and right); 
adjusting a distance between the left-eye image and the right-eye image according to a result of the perspective transformation (figure 3F, [0042] the left and right pseudo-3D image pairs 211, 213 are spread apart by an offset distance 365); and 
synthesizing the left-eye image and the right-eye image after the distance is the adjusted ([0081] generate pseudo-3D images, implicitly, the left and right forced perspective image pairs are synthesized to the pseudo-3D images; [0045] Image pairs might be immediately used by a projection system 523, a lenticular display 533 or a television, implicitly, synthesized before display).

Regarding claim 2. Curtis discloses The method according to claim 1, wherein the step of performing perspective transformation on the 2D image to be processed comprises: 
aligning the 2D image to be processed onto an image template, and extracting sizes of the 2D image to be processed ([0043] appropriately size the distorted image for the desired frame size, such as the frame size that held the original image or to an anamorphically distorted version of the original image frame); 
sequentially performing linear scaling on the sizes of respective sides according to the preset rule to obtain a first image (figure 2, image 201 to image 211; [0039] trapezoidal projections); 
mirroring the first image to obtain a second image, wherein the first image is as the left-eye image and the second image is as the right-eye image; or, the first image is as the right-eye image and the second image is as the left-eye image (figure 3, image 213).

Regarding claim 4. Curtis discloses The method according to claim 2, wherein the step of adjusting the distance between the left-eye image and the right-eye image according to the result of the perspective transformation comprises: 
aligning the left-eye image and the right-eye image onto the image template at the same time ([0043] appropriately size the distorted image for the desired frame size, such as the frame size that held the original image or to an anamorphically distorted version of the original image frame; [0076] clipping or zooming and clipping are useful when preparing the forced perspective image pair for display, storage, encoding or transmission, expecting images in a rectangular frame); and 
translating the left-eye image or the right-eye image in a first direction so that the distance between the left-eye image and the right-eye image reaches a preset distance (figure 3F, [0042] the left and right pseudo-3D image pairs 211, 213 are spread apart by an offset distance 365).

Regarding claim 5. Curtis discloses The method according to claim 1, wherein the 2D image to be processed is a frame image in a video stream ([0058] 3D transformation data can be included in a transmission stream with image or video data).

Regarding claim 6. The same anaylysis has been stated in claim 1.

Regarding claim 7. The same anaylysis has been stated in claim 2.

Regarding claim 8. The same anaylysis has been stated in claim 1. 
Furthermore, Curtis discloses a memory and a processor, which are in communication connection with each other, wherein computer instructions are stored in the memory, and the processor is suitable for implementing the method for converting 2D images into 3D images of claim 1 by executing the computer instructions ([0062], [0067]).

Regarding claim 9. The same anaylysis has been stated in claim 1. 
Furthermore, Curtis discloses A computer-readable storage medium, wherein the computer-readable storage medium stores computer instructions for enabling a computer to implement the method for converting 2D image into 3D image of claim 1 (figure 12, [0017]).

Regarding claim 10. The same anaylysis has been stated in claim 1.
Furthermore, Curtis discloses A 3D imaging system, comprising: image acquisition means, having a single lens as a lens for image acquisition ([0024] a single 2D image recorded by a camera 821 positioned along a central axis 822); the image processing means of claim 8, which is electrically connected to the image acquisition means, for converting the 2D image into the 3D image ([0031] an add-in card, such as a graphics card, could hold hardware appropriate to produce distorted image pairs); and image display means, which is electrically connected to the image processing means for displaying the 3D image ([0028]-[0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US 20120140027 A1) in view of Chou (US 20070104394 A1).
Regarding claim 3. Chou discloses 
scanning a 2D image to be processed line by line; and 
sequentially performing linear scaling on respective lines of the image ([0085] for vertical image scaling, accumulating the total filter coefficient received by output pixels on each output scan line on a line-by-line basis and divides each output pixel on each output scan line by its corresponding total filter coefficient. For horizontal image scaling, accumulating the total filter coefficient received by each output pixel on a pixel-by-pixel basis and divides each output pixel by its corresponding total filter coefficient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Curtis and Chou, to sequentially perform linear scaling line by line, in order to save buffer memory (Chou [0092] only one accumulator buffer per scan line is needed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488